1    Cyrus Safa
     Nevada Bar No: 13241
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Gerald M. Welt
6    Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D Las Vegas, NV 89101
7    Tel.: (702) 382-2030
     Fax: (702) 684-5157
8    E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
9    Attorneys for Plaintiff Teniya G. Davis
10
11
                          UNITED STATES DISTRICT COURT
12
                                 DISTRICT OF NEVADA
13
14
     TENIYA G. DAVIS                           )   Case No.: 2:18-cv-01968-APG-VCF
15                                             )
                  Plaintiff,                   )   STIPULATION TO EXTEND TIME
16   v.                                        )   TO FILE MOTION FOR SUMMARY
                                               )   JUDGMENT
17   NANCY A. BERRYHILL,                       )
     Acting Commissioner of Social             )   (FIRST REQUEST)
18   Security,                                 )
                                               )
19                                             )
                  Defendant.                   )
20
21
           Plaintiff Teniya G. Davis and Defendant Nancy A. Berryhill, Acting
22
     Commissioner of Social Security, through their undersigned attorneys, stipulate,
23
     subject to this court’s approval, to extend the time by 30 days from January 16,
24
     2019, to February 15, 2019, for Plaintiff to file a motion for summary judgment,
25
26
27
                                               -1-
28
1    with all other dates in the Court’s order concerning review of Social Security cases
2    extended accordingly. This is Plaintiff's first request for an extension.
3    This request is made at the request of Plaintiff’s counsel to allow additional time to
4    fully research the issues presented. Counsel has four merits briefs due this week
5    and needs time to reorganize.
6    DATE: January 15, 2019           Respectfully submitted,
7                                     LAWRENCE D. ROHLFING

8                                            /s/ Cyrus Safa
                                 BY: _______________________
9                                    Cyrus Safa
                                     Attorney for plaintiff Teniya G. Davis
10
11
12   DATE: January 15, 2019           DAYLE ELIESON
                                      United States Attorney
13
                                      /s/ Ben A. Porter
14
                                  BY: ____________________________
15                                   Ben A. Porter
                                     Special Assistant United States Attorney
16                                   Attorneys for defendant Nancy A. Berryhill
                                     Acting Commissioner of Social Security
17                                  |*authorized by e-mail|
18
19
20
21
22
23
24
25
26
27
                                               -2-
28
1                         CERTIFICATE OF SERVICE
                    FOR CASE NUMBER 2:18-CV-01968-APG-VCF
2
3          I hereby certify that I electronically filed the foregoing with the Clerk of the

4    Court for this court by using the CM/ECF system on January 15, 2019.
5          I certify that all participants in the case are registered CM/ECF users and
6
     that service will be accomplished by the CM/ECF system.
7
                               /s/ Cyrus Safa
8
                               _______________________________
9
                               Cyrus Safa
10                             Attorneys for Plaintiff

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              -3-
28
1    Cyrus Safa
     Nevada Bar No: 13241
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-5491
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Gerald M. Welt
6    Attorney at Law: 1575
     732 S. Sixth Street, Suite 200-D Las Vegas, NV 89101
7    Tel.: (702) 382-2030
     Fax: (702) 684-5157
8    E-mail: gmwesq@weltlaw.com; kwp@weltlaw.com
     Attorneys for Plaintiff Teniya G. Davis
9
10                       UNITED STATES DISTRICT COURT
11                              DISTRICT OF NEVADA
12
13   TENIYA G. DAVIS                         ) Case No.: 2:18-cv-01968-APG-VCF
                                             )
14               Plaintiff,                  ) │PROPOSED│ ORDER EXTENDING
     v.                                      ) BRIEFING SCHEDULE
15                                           )
     NANCY A. BERRYHILL, Acting              )
16   Commissioner of Social Security,        )
                                             )
17                                           )
                 Defendant.                  )
18                                           )
19
           Based upon the stipulation of the parties, and for cause shown,
20
           IT IS HEREBY ORDERED, that Plaintiff shall have an extension of time, to
21
     and include February 15, 2019, in which to file Plaintiff’s motion for summary
22   judgment; and that all other deadlines set forth in the December 17, 2018 Order
23   shall be extended accordingly. IT IS SO ORDERED.
24   DATE 1-16-2019
                                     _______________________________
25                                   THE HONORABLE CAM FERENBACH
                                     UNITED STATES MAGISTRATE JUDGE
26
27
                                             -1-
28
1    Respectfully submitted,
2    LAW OFFICES OF LAWRENCE D. ROHLFING
3
           /s/Cyrus Safa
4
     BY: _________________________
5       Cyrus Safa
        Attorney for plaintiff
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                     -2-
28
